



BINDING TERM SHEET FOR LEASE FOR CONSOLIDATED MASTER LEASE AND AMENDMENT TO AVIV
LEASES

DIVERSICARE


September 25, 2017


Lessor and Lessee hereby agree to enter into a new long term master lease
consolidating the lease of the Facilities (as defined below) currently covered
by separate existing leases between Lessee and Lessor (referred to herein as the
“Omega Master Lease” and the “Aviv Leases” and collectively as the “Existing
Leases”). This Term Sheet sets out certain basic elements of the transaction the
parties agree the new Master Lease (as defined below) and other transaction
documents will contain and, if accepted, will serve as the foundation for the
preparation of the definitive and final new Master Lease and other transaction
documents, which will be expeditiously and in good faith negotiated and mutually
agreed upon by the parties. The remaining elements of the new Master Lease and
other transaction documents will be consistent with the terms and provisions of
the existing Omega Master Lease and other transaction documents, revised and
updated as reasonable, appropriate or necessary to reflect consolidation with
the Aviv Leases and the terms and conditions set forth in this Term Sheet. It is
understood that this Term Sheet is intended to constitute a legally binding
contract to consummate the transaction referred to herein, and contains all
material terms related to the subject matter herein.


Lease Terms:


1.    
Lessor:
Lessor will be the subsidiaries of Omega Healthcare Investors, Inc. (“Omega”)
that own the Facilities.


2.    
Lessee:
Lessee will (i) for the Facilities currently under the master lease with
Sterling Acquisition Corp. originally dated November 8, 2000, as subsequently
amended (the “Omega Master Lease”), continue to be Diversicare Leasing Corp.
(“DLC”), provided however that the operator of the Facilities comprising the
“Texas Facilities” under the current Omega Master Lease will continue be the
subsidiaries of DLC (the “Subsidiaries”) that are the current
sublessee/operators of the Texas Facilities, and (ii) for the Facilities
currently under the various leases with affiliates of Aviv REIT, Inc. (the “Aviv
Leases”), continue to be the subsidiaries of Diversicare Leasing Company II, LLC
(“DLC II”) that are the current lessee/operators of the Aviv Facilities ( the
“Aviv Lessees”). The Lessee and its affiliates will not be required to change
their current corporate structure. [Note: DLC is the current lessee/operator of
the Non-Texas Facilities (AL, FL, KY, TN, and OH) under the Omega Master Lease.
DLC is the lessee of the Texas Facilities as well, but the licensed operators of
the Texas Facilities are the single facility sublessee/subsidiaries of DLC.
Changing the licensed operators of the Non-Texas Facilities from DLC to newly
created single facility subsidiaries of DLC, so that DLC is no longer the
operator of the Non-Texas Facilities, would be a CHOW transaction in the
Non-Texas states since a new license would have to be obtained by the new
subsidiary operators.]


3.    
Facilities:
The healthcare facilities listed on attached Exhibit A (each a “Facility” and,
collectively, the “Facilities”).





A request for confidential treatment has been made with respect to portions of
this document that are marked ‘[*****]’. The redacted portions have been filed
separately with the SEC.

--------------------------------------------------------------------------------





4.    
Structure:
Lessee agrees to consolidate the lease of the Facilities from the current Omega
Master Lease and the Aviv Leases (the “Existing Leases”) into a single new
consolidated Master Lease for all Facilities (the “Master Lease”), which will
commence as of the Commencement Date (as defined below).


For avoidance of doubt, the Avon (Good Samaritan) Facility will not be part of
the Master Lease and the Avon Facility Lease, dated as of July 31, 2014, as
amended by the Second Amendment dated May 31, 2016 providing for termination of
possession of the Avon Facility but the continued payment of reduced Base Rent
thereunder (the “Avon Facility Lease’) will be terminated as of September 30,
2018.
5.    
Commencement Date:
The final and definitive Master Lease, Guaranty(s) (as defined below), and other
ancillary documents (including the intercreditor agreement with Lessee’s working
capital lender described below) shall be effective and commence on October 1,
2018 (the “Commencement Date”). The Master Lease will replace the existing Omega
Master Lease, which will expire in accordance with its terms on September 30,
2018, and the existing Aviv Leases and the Avon Facility Lease which will be
terminated as of September 30, 2018. Notwithstanding such termination, the
remaining rent payable under the Avon Facility Lease will continue to be payable
under the Master Lease thru July 31, 2024 ($25,000 per month, $300,000 annually,
but without periodic increases which were eliminated under the Second Amendment
to the Avon Facility Lease). The Avon rent will be in addition to the Base Rent
set forth below.


There shall be no adjustment of Impositions upon expiration of the Omega Master
Lease, the termination of the Aviv Leases or the Commencement Date of the Master
Lease, as Lessee is responsible for all periods.


For avoidance of doubt, Lessee’s obligations under the Master Lease with regard
to additional charges (including impositions), environmental conditions, and
indemnity of Lessor shall cover all events, occurrences, actions, omissions and
conditions, whether such items occurred, existed as of, or relate to the period
prior to, or after, the Commencement Date.


6.    
Term:
The initial term of the Master Lease will be a period of twelve (12) years from
the Commencement Date.


7.    
Renewal Term:
Lessee will have two (2) options to renew the Master Lease for additional,
successive terms of ten (10) years each.


8.    
Base Rent During Term:
Base Rent for the Facilities for the initial term shall be equal to
[2,428,537.92 per month ($29,142,455.04 annually), subject to adjustment, if
any, provided for in the Existing Leases] starting on the Commencement Date. For
each of the second (2nd) through twelfth (12th) Lease Years and any renewal
terms thereafter (if exercised), Base Rent will be equal to the Base Rent in
effect for the immediately preceding Lease Year, increased by the product of (a)
the Base Rent during the immediately preceding Lease Year, and (b) two and
15/100 percent (2.15%). This annual adjustment to Base Rent does not include the
Avon rent provided for above.







A request for confidential treatment has been made with respect to portions of
this document that are marked ‘[*****]’. The redacted portions have been filed
separately with the SEC.
 

2

--------------------------------------------------------------------------------





9.    
Permitted Uses:
The permitted uses of the Facilities under the Master Lease will expressly
include skilled nursing, assisted living, independent living, rehabilitation and
therapy services, and the provision of food, recreation, administrative and
other ancillary or incidental services relating thereto. The Master Lease will
contain the so called “bed-banking” provisions of the Aviv Leases permitting the
Lessee to remove not more than 10% of the licensed beds at any Facility while
retaining the right to return such beds to service provided that such beds
continue to be considered licensed beds by the applicable governmental
authority.


10.    
Landlord Funded Capex:
The Master Lease will contain provisions pursuant to which Lessor will agree to
fund certain capital improvements to be made at the Facilities under the Master
Lease as follows:


     (i) Lessor will provide Lessee up to Five Million Dollars ($5,000,000.00)
as an allowance (the “Upgrade Allowance’) to be used for the cost of certain
alterations, improvements and other upgrade expenditures at the Facilities
(other than [*****] as identified and determined by Lessee in its reasonable
business judgment to be necessary, required or appropriate in an amount per
Facility to be reflected on an exhibit to the Master Lease. The funding of these
improvements will result in an annual Base Rent increase equal to 7.0% of the
amount funded. The Base Rent increase will be effective in the month after the
funding occurs and the annualized amount of such increase will not be increased
annually by the annual increase applicable to Base Rent under Sec. 8 above.


     (ii) Lessor will additionally provide Lessee an aggregate total amount up
to Thirty Million Dollars ($30,000,000.00) (“Improvement Funds”) to be used for
the cost of certain capital alterations and improvements (“Capital Alterations”)
at the Facilities (other than [*****]). Lessor and Lessee will reasonably and in
good faith agree upon the specific scope and estimated cost budget for such
Capital Alterations with respect to each Facility. The amount to be funded for
each Facility will be reflected on an exhibit to the Master Lease. The funding
of these improvements will result in an annual Base Rent increase equal to 9.0%
of the amount funded. The Base Rent increase will be effective in the month
after the funding occurs and the annualized amount of such increase will
increase annually as described in Section 8 above. Lessor and Lessee must agree
upon the Capital Alterations and the funding amount prior to funding (Lessor’s
agreement not to be unreasonably withheld, conditioned or delayed).


     (iii) The Upgrade Allowance and all Capital Alterations and Improvement
Funds must be requested within the first five (5) years following the
Commencement Date of the Master Lease.







A request for confidential treatment has been made with respect to portions of
this document that are marked ‘[*****]’. The redacted portions have been filed
separately with the SEC.
 

3

--------------------------------------------------------------------------------





11.    
[*****]:
The [*****] Facility located at [*****] will be marketed for sale by Lessor.


Lessor will use its commercially reasonable best efforts to locate a buyer or
replacement lessee for the [*****] Facility. The acceptance or rejection of any
offer to purchase the [*****] Facility shall be made by Lessor in its reasonable
discretion. All net proceeds from the sale of the [*****] Facility shall be paid
to Lessor. The sale of the [*****] Facility will result in a reduction of the
annual Base Rent as of any such closing by an amount equal to 10% per annum of
the net proceeds received by Lessor.


Lessee shall pay all of Lessor’s reasonable and documented costs, fees and
expenses, including legal fees and expenses incurred in connection with any
proposed sale or transfer to a replacement lessee of the [*****] Facility
(whether such closing occurs or not). In connection with any such sale, Lessee
shall be responsible for the proration of real estate taxes, assessments, and
other items. Prior to any such sale, the [*****] Facility shall remain subject
to all of the terms and conditions of the Master Lease.







A request for confidential treatment has been made with respect to portions of
this document that are marked ‘[*****]’. The redacted portions have been filed
separately with the SEC.
 

4

--------------------------------------------------------------------------------





12.    
Exit and Sale of Certain Facilities:


The [*****] Facility located at [*****] and the [*****] Facility located at
[*****] will be marketed for sale by Lessor (each a “Disposition Facility”).


The acceptance or rejection of any offer to purchase a Disposition Facility
shall be made by Lessor in its sole and absolute discretion. All net proceeds
from any sale shall be paid to Lessor. The sale of a Disposition Facility, will
result in a reduction of the annual Base Rent as of any such closing by an
amount equal to (i) with respect to the [*****] Facility, the sum of [*****] and
(ii) with respect to the [*****] Facility, the amount equal to 9% of the net
proceeds received by Lessor.


Lessee shall pay all of Lessor’s reasonable and documented costs, fees and
expenses, including legal fees and expenses incurred in connection with any
proposed sale or transfer to a replacement lessee of the Disposition Facility
(whether such closing occurs or not). In connection with any such sale, Lessee
shall be responsible for the proration of real estate taxes, assessments, and
other items. Prior to any such sale, the Disposition Facility shall remain
subject to all of the terms and conditions of the Master Lease.


During a period of two (2) calendar years following the Commencement Date (the
“Disposition Period”), Lessee will not be required to make any capital
expenditures to a Disposition Facility in excess of the required per bed annual
capital expenditures amount described in Section 17 below and Lessee’s repair
and maintenance obligations with respect to the Disposition Facility will be
limited to any repair or maintenance necessary to comply with any life safety
requirement, routine maintenance and repair necessary to maintain the
non-structural components of the Facility and major building systems in their
condition as of the Commencement Date, normal wear and tear excepted.


The Master Lease will contain provisions for the Lessor and the Lessee to
negotiate in good faith and use commercially reasonable efforts to approve and
implement procedures for the sale or transfer to another operator during the
term of the Master Lease of additional Facilities which, despite Tenant’s
compliance with the terms of the Master Lease, (i) due to age, condition or
other factors beyond Tenant’s control, have become financially or functionally
impaired so as to be no longer economically viable for their primary intended
use, or (ii) due to a rise in the average professional liability costs per
resident and associated costs of professional liability insurance (or reduced
availability of affordable insurance), the operation of the Facilities in the
state for their primary intended use as skilled nursing facilities is no longer
economically viable or affordable, and if no such sale or transfer can be
achieved, to implement procedures for the close such Facilities and their
removal from the Master Lease. Upon Lessee providing Lessor with evidence
satisfactory to Lessor, in its sole judgment, reasonably exercised, of such
financial or physical impairment and non-economic viability, Lessor and Lessee
will use commercially reasonable efforts to approve and implement procedures for
(i) the sale of the Facility or (ii) the lease the Facility to a replacement
operator. Upon (i) or (ii) occurring, the Facility will be removed from the
Master Lease and the aggregate Base Rent payable under the Master Lease will be
reduced by TBD% of the sale proceeds received by Lessor or such rent to paid by
a replacement operator.


Lessor will, at no out of pocket expense to itself, reasonably cooperate with
Lessee in its efforts to locate a buyer or replacement operator. All net
proceeds from any sale the Facility will be paid to Lessor. Lessee will pay all
of Lessor’s reasonable out-of-pocket costs, fees and expenses, including legal
fees and expenses, incurred in connection with any sale or lease of the Facility
to a buyer or replacement operator.







A request for confidential treatment has been made with respect to portions of
this document that are marked ‘[*****]’. The redacted portions have been filed
separately with the SEC.
 

5

--------------------------------------------------------------------------------





13.    
Security Deposit:
Lessee shall pay a refundable Security Deposit in an amount equal to
$6,909,651.00 (“Security Deposit”), payable in full on the Commencement Date.
The Security Deposit may be in the form of a letter of credit as permitted under
the terms of the Existing Leases. For permitted dispositions, Lessor will agree
to adjust the Security Deposit as Base Rent is reduced under the Master Lease.


14.    
Guaranty:
Diversicare Healthcare Services, Inc. (fka Advocat, Inc.), Advocat Finance,
Inc., Diversicare Management Services Co., and DLC II, collectively the
“Guarantors”, will unconditionally guarantee the payment and performance by
Lessee and the Sublessees of all of their respective obligations under the
Master Lease (including but not limited to the Lessee’s indemnification
obligations thereunder) and the other transaction documents.


15.    
Additional Security:
In addition to the Security Deposit and Guaranty(s) described above, the Master
Lease and the other transaction documents will be secured by (i) a first
priority security interest in all Lessee and Sublessee owned personal property,
and, subject to the intercreditor agreement described below, all accounts
receivable of Lessee and the Sublessee’s arising out of the operation of the
Facilities, (ii) the existing pledge of equity interests in the Texas Master
Sublessee and the Sublessees (Lessor acknowledges that the equity interest in
DLC and the Aviv Lessees have been pledged to Lessee’s working capital Lender),
(iii) a subordination of any management agreement, (iv) a subordination of any
debt of Lessee to Diversicare, Lessee and their affiliates, and (v) a guaranty
from any affiliated management company, if any, in addition to Diversicare
Management Services Co. Lessor will continue to subordinate its security
interest in the accounts receivable of Lessee and the Sublessees arising out of
the operation of the Facilities to a first priority security interest in favor
of Lessee’s and Sublessees’ working capital lender pursuant to the existing
consolidated subordination and intercreditor agreement between Lessor, Lessee
and such working capital lender, and any amendments or modifications thereto
necessary or required as a result of the Master Lease. Lessor will agree to
subordinate its security interest in accounts receivable to the first priority
security interest of any subsequent working capital lender pursuant to a written
intercreditor agreement with such lender. The subordination will be limited to
an agreed upon principal amount, plus interest on such principal amount and
lender’s reasonable collection costs. Lessee and the Sublessees will agree to
maintain the cash proceeds arising out of the operation of the Facilities only
in bank accounts owned by Guarantor, Lessee or a Sublessee and not to commingle
such proceeds with cash of any non-affiliated third party. All of the
transaction documents will be cross-defaulted and cross-collateralized with each
other and with a default under the documents evidencing any other transactions
(now or in the future) between Omega and Lessee (or their affiliates), which
default could reasonably be expected to have a material adverse effect on the
ability of Lessee to perform it obligations under the Master Lease or of a
Guarantor to perform its obligations under the Guaranty.


16.    
Additional Charges:
In addition to Base Rent, Lessee and Sublessees will pay all taxes (including
capital stock and franchise taxes), assessments, impositions and other amounts
owing with respect to the Facilities, the intent being that the Master Lease
will be a “net” lease. After an Event of Default, payment of taxes and
impositions will be made by way of monthly escrow deposits. Taxes and
impositions will not include any federal, state or local income tax of Lessor,
sales tax or transfer tax arising from Lessor’s transfer of any interest in a
Facility, or other customary exclusions from the payment of taxes and
impositions by a lessee under a net lease.







A request for confidential treatment has been made with respect to portions of
this document that are marked ‘[*****]’. The redacted portions have been filed
separately with the SEC.
 

6

--------------------------------------------------------------------------------





17.    
Covenants:
Required compliance by Lessee with the following covenants as set forth in the
Master Lease:


● Required minimum capital expenditures of $400 per year per-licensed-bed over a
rolling two-year period and aggregated over all the Facilities. For purposes of
complying with this requirement, required capital expenditures will include,
without limitation (i) furniture, fixtures and equipment and (ii) any
improvements or alterations that constitute capital expenditures in accordance
with GAAP made by Lessee to any Facility and funded by Lessor under Sec. 10
above, and if made by Lessee to the [*****] Facility, funded by Lessor under
Sec.11 above.


● A minimum cash flow to Base Rent ratio of 1.10 to 1.00 tested quarterly on a
trailing 12 month basis;


● The financial covenants and limitations on distributions if certain coverage
ratios are not met currently contained in the Omega Master Lease shall be
eliminated from the Master Lease. Provisions for subordination of management
fees; and payment of other sums under any contracts with affiliates; and
subordination of any related party debt will remain in the Master Lease;


● No distributions by Lessee, a Sublessee (if any) or Guarantor to the holders
of Lessee’s or Diversicare’s equity securities or any Affiliate if, as of the
date of such distribution or upon giving effect to such distribution an Event of
Default in the payment of Base Rent (or Avon rent) has occurred and is
continuing. None of the following shall be deemed to be a distribution for
purposes of this prohibition: (i) salaries, bonuses and other compensation paid
to employees, (ii) payments of permitted debt to third party creditors,
(iii) reimbursement for third party expenses paid on behalf of or which are
fairly allocable to the Facilities, or (iv) payment of management fees to
Diversicare Management Services Co. under its management agreements for the
Facilities, and (v) any other third party fees, costs or expenses necessary or
required in the ordinary course of business for the continued operation and
maintenance of the Facilities (provided that for purposes of this (v), such
third party fees, costs and expenses shall include those paid under agreements
with affiliates on terms that are fair and substantially similar to those that
would be obtained in a comparable arm’s length transaction with an unrelated
third party in the current market).
● Current limitations on equipment financing under the Existing Leases will be
revised in the Master Lease so that the aggregate amount of principal, interest
and lease payments, other than for vehicles, due from Lessee on any equipment
financing will not exceed $150,000  annually per Facility.
● The existing radius restriction under the Omega Master Lease will be changed
to 5 miles for operating facilities and 15 miles for new construction facilities
funded by Lessor, other than any facility Lessee currently operates or is set
forth on an agreed upon schedule. At any time, Lessee may request Lessor to
waive such requirement upon providing Lessor with information that supports such
request. Lessor may not unreasonably withhold its waiver based on the
information provided.







A request for confidential treatment has been made with respect to portions of
this document that are marked ‘[*****]’. The redacted portions have been filed
separately with the SEC.
 

7

--------------------------------------------------------------------------------





18.    
Default:
The Master Lease will provide that an Event of Default shall not have occurred
unless the following conditions are applicable to more than ten percent (10%) of
the Facilities then subject to the terms of the Master Lease: either (i) the
licenses to operate such Facilities for their primary intended use are
permanently revoked or are suspended and not reinstated within sixty (60) days
thereafter or are reinstated subject to conditions not approved by Lessor in its
sole but reasonable discretion or (ii) an order is imposed terminating the right
of the applicable Lessee to operate or accept patients, which order is not
promptly stayed and promptly cured.


19.    
Financial and Operating Reporting Requirements:
Lessee will provide Lessor with the following; (i) monthly and annual financial
and operational reports relating to the operations of the Lessee at the
Facilities, (ii) annual audited financial statements of Diversicare Healthcare
Services, Inc. (iii) regulatory surveys with plans of correction, and (iv)
notices of governmental authorities with respect to regulatory noncompliance,
each in such form and within such times as currently being provided under the
Existing Leases.


20.    
Insurance Requirements:
The required insurance coverages for the Master Lease shall be similar to the
requirements for those Facilities in the Aviv Leases and shall include the right
of the Lessee to provide general liability and professional liability through a
program of captive insurance.


21.    
UPL Sublease:
The Master Lease will contain provisions permitting the sublease of the
Facilities for participation in the Medicaid Upper Payment Limits Program and
equivalent or similar programs in those states in which such programs are
available.


22.    
Assignment and Sublease:
Provisions relating to a “Transfer” and change in control of the Lessee or its
Affiliates will remain as set forth in the Existing Leases. The provisions
regarding permitted subleases to Affiliates of Lessee currently found in the
Omega Master Lease will be included in the Master Lease.


23.    
Legal and Transaction Costs:


Lessee shall have no obligation to pay Lessor’s transaction costs, including
attorney fees, in preparing the Master Lease and the other documents
consolidating the Existing Leases into the new Master Lease. Each party shall be
responsible for and pay its own transaction costs in consolidating the Existing
Leases into the new Master Lease.


24.    
Governing Law:
This Term Sheet is, and the Master Lease will be, governed by the laws of the
State of Maryland, except to the extent that the procedural laws of the state in
which the Facility is located will govern the rights and remedies of Lessor and
Lessee under the Master Lease.


25.    
Confidentiality:
Lessee and Lessor agree to keep the terms of this Term Sheet, and any discussion
between the parties relating to this matter confidential and not to disclose the
contents of this Term Sheet or such discussions to any third party (except
attorneys or accountants and auditors hired by it, and Lessee’s and Sublessee’s
working capital lender, who agree to be bound by the confidentiality provisions
hereof, and except for required SEC disclosure) without the prior written
consent of Omega.







A request for confidential treatment has been made with respect to portions of
this document that are marked ‘[*****]’. The redacted portions have been filed
separately with the SEC.
 

8

--------------------------------------------------------------------------------





26.    
Amendment to Aviv Leases:
Notwithstanding anything in the Aviv Leases to the contrary, the applicable
Lessors and Lessees hereby agree that the term of each of the Aviv Leases
expires on September 30, 2018 without any right to renew.


27.    
No Exercise of Renewal Term:
For avoidance of doubt, the applicable Lessor and Lessee acknowledge and agree
that the renewal options in the Omega Master Lease have not been exercised.
28.    
Non-Severability
The terms, provisions, agreements, covenants, and restrictions of this binding
Term Sheet are binding and non-severable and, unless otherwise agreed to by the
parties, all of the provisions contained herein shall terminate if any term,
provision, agreement, covenant, or restriction in this agreement is held by a
court of competent jurisdiction or other authority to be invalid, void, or
otherwise unenforceable.







A request for confidential treatment has been made with respect to portions of
this document that are marked ‘[*****]’. The redacted portions have been filed
separately with the SEC.
 

9

--------------------------------------------------------------------------------







This Term Sheet expires at 8:00 p.m. EST on September 25, 2017 unless sooner
executed by the parties.




STERLING ACQUISITION CORP.
AVON OHIO, L.L.C.
STEVENS AVENUE PROPERTY, L.L.C.
ST. JOSEPH MISSOURI PROPERTY, L.L.C.
OHIO INDIANA PROPERTY, L.L.C.
MANSFIELD AVIV, L.L.C.
NICHOLASVILLE KENTUCKY PROPERTY, L.L.C.
LOUISVILLE DUTCHMANS PROPERTY, L.L.C.
GREENVILLE KENTUCKY PROPERTY, L.L.C.




By:__/s/ Daniel J. Booth_____________
Name:__ Daniel J. Booth ____________
Its:____COO___________________________


Dated: September 25, 2017
 DIVERSICARE LEASING CORP.




By:_/s/ James R. McKnight, Jr._______
Name:_James R. McKnight, Jr. ______
Its:__EVP & CFO_________________


DIVERSICARE LEASING COMPANY II, LLC


By:_/s/ James R. McKnight, Jr._______
Name:_James R. McKnight, Jr. ______
Its:__EVP & CFO_________________




DIVERSICARE HEALTHCARE SERVICES, INC., a Delaware corporation f/k/a Advocat,
Inc.




By:_/s/ James R. McKnight, Jr._______
Name:_James R. McKnight, Jr. ______
Its:__EVP & CFO_________________


DIVERSICARE MANAGEMENT SERVICES CO.,
a Tennessee corporation


By:_/s/ James R. McKnight, Jr._______
Name:_James R. McKnight, Jr. ______
Its:__EVP & CFO_________________


ADVOCAT FINANCE INC.,
a Delaware corporation




By:_/s/ James R. McKnight, Jr._______
Name:_James R. McKnight, Jr. ______
Its:__EVP & CFO_________________




Dated: _September 25, 2017









A request for confidential treatment has been made with respect to portions of
this document that are marked ‘[*****]’. The redacted portions have been filed
separately with the SEC.
 

10

--------------------------------------------------------------------------------






Exhibit A


 
Facility
Address
City
State
Zip Code
1
Best Care, Inc.
2159 Dogwood Ridge
Wheelersburg
OH
45694
2
Boyd Nursing and Rehab Center
12800 Princeland Drive
Ashland
KY
41102
3
Canterbury Health Center
1720 Knowles Road
Phoenix City
AL
36869
4
Carter Nursing & Rehab Center
250 McDavid Boulevard, P.O. Box 904
Grayson
KY
41143
5
Elliott Nursing & Rehab Center
Howard Creek Road, P.O. Box 694, Route 32 East
Sandy Hook
KY
41171
6
Hardee Manor Care Center
401 Orange Place
Wauchula
FL
33873
7
Laurel Manor Health Center
902 Buchanan Road, P.O. Box 505
New Tazewell
TN
37825
8
Lynwood Nursing Home
4164 Halls Mill Road
Mobile
AL
36693
9
Manor House of Dover
537 Spring Street, P.O. Box 399
Dover
TN
37058
10
Mayfield Rehab and Special Care Center
200 Mayfield Drive
Smyrna
TN
37167
11
Northside Health Care
700 Hutchins Ave
Gadsden
AL
35901
12
South Shore Nursing & Rehab Center
James Hannah Drive, P.O. box 489
South Shore
KY
41175
13
West Liberty Nursing & Rehab Center
774 Liberty Road, P.O. Box 219, Route 5 Wells Hill
West Liberty
KY
41472
14
Westside Health Care Center
4320 Judith Lane
Huntsville
AL
35805
15
Wurtland Nursing & Rehab Center
100 Wurtland Avenue, P.O. Box 677
Wurtland
KY
41144
16
Doctors Healthcare
9009 White Rock Trail
Dallas
TX
75238
17
Estates at Ft. Worth
201 Sycamore School Road
Fort Worth
TX
76134
18
Heritage Oaks Estates
2001 N. 6th Street
Ballinger
TX
76821
19
Humble
8450 Will Clayton Parkway
Humble
TX
77338
20
IHS of Dallas at Treemont
5550 Harvest Hill Road
Dallas
TX
75230
21
Katy
1525 Tull Drive
Katy
TX
77449
22
Normandy Terrace
841 Rice Road
San Antonio
TX
78220
23
Paris Facility
2885 Stillhouse Road
Paris
TX
75462
24
Highlands Nursing and Rehabilitation Center
1705 Stevens Avenue
Louisville
KY
40205
25
Chateau Care Center
811 N. Ninth Street
St. Joseph
MO
64501
26
Riverside Care Center
1616 Weisenborn Road
St. Joseph
MO
64507
27
The Inn
3002 N. 18th Street
St. Joseph
MO
64505
28
Diversicare of Bradford Place (fka Mercy Schroder)
1302 Millville Avenue
Hamilton
OH
45013
29
Diversicare of Providence
4915 Charlestown Road
New Albany
IN
47150
30
Diversicare of Siena Woods
6125 North Main Street
Dayton
OH
45415
31
Diversicare of St. Theresa
7010 Rowan Hill Drive
Cincinnati
OH
45227
32
Ontario Commons (f/k/a Deseret at Mansfield, Inc.)
2124 Park Avenue West
Mansfield
OH
44906
33
Royal Manor Health Care
100 Sparks Avenue
Nicholasville
KY
40356
34
Twinbrook Nursing and Rehabilitation Center
3526 Dutchman’s Lane
Louisville
KY
40205
35
Belle Meade
521 Greene Drive
Greenville
KY
42345

[*****] Facilities are currently being marketed for sale. All proceeds go to
Lessor.


23702411.2


A request for confidential treatment has been made with respect to portions of
this document that are marked ‘[*****]’. The redacted portions have been filed
separately with the SEC.


